 Case 1:18-cv-00632-RJJ-PJG ECF No. 69 filed 07/03/19 PageID.583 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                          NO. 1:18-cv-00632
      Plaintiff,
                                          HON. ROBERT J. JONKER
v
                                          MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

      Defendants.

Christopher S. Patterson (P74350)         Mark E. Donnelly (P39281)
John S. Brennan (P55431)                  Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC          Attorney for Defendants
Attorneys for Plaintiff                   Complex Litigation Division
4151 Okemos Road                          P.O. Box 30736
Okemos, MI 48864                          Lansing, MI 48909
(517) 381-0100                            (517) 335-3055

                                                                              /

                         WITHDRAWAL OF COUNSEL

      PLEASE TAKE NOTICE that former Assistant Attorney General Patrick

Myers (P81444) is withdrawing as counsel in this matter. Assistant Attorney

General Mark E. Donnelly will appear on behalf of all Defendants in this matter.

                                            Respectfully submitted,

                                            Dana Nessel
                                            Attorney General

                                            /s/Patrick S. Myers
                                            Patrick S. Myers (P81444)
                                            Assistant Attorney General
                                            Attorney for Defendants
                                            MDOC Division
 Case 1:18-cv-00632-RJJ-PJG ECF No. 69 filed 07/03/19 PageID.584 Page 2 of 2



                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               517.335.3055
                                               myersp4@michigan.gov
Dated: July 3, 2019                            P81444


                      CERTIFICATE OF SERVICE (E-FILE)

      I hereby certify that on July 3, 2018, I electronically filed the above

document(s) with the Clerk of the Court using the ECF System, which will provide

electronic copies to counsel of record.

                                               /s/Patrick S. Myers
                                               Patrick S. Myers (P81444)
                                               Assistant Attorney General
                                               Attorney for Defendants




                                           2
